Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, clams 15-28 in the reply filed on 29 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted applicants deleted claims 29-39 which corresponded with Group III and deleted the second and third process species from claim 15, thus effectively electing the first process species of Group II. 
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. 
The process in claim 28 corresponds with canceled third species. In view of applicant canceling the third species, applicant has effective elected the first species process. Therefore claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
The specification states that the  invention is directed to “dentures” but the examples of the “dentures” given in paragraph [0010] and I figure 1 are crown and bridge products. In the art “dentures” include both the replacement teeth and a soft material which mimic the gums. Crowns and bridges are not considered “dentures” in the art. They are called “dental restorations”. Thus applicants have used “dentures” contrary to its ordinary meaning and have not clearly redefined the term “denture” so that it has the meaning ordinary and conventionally used for “dental restorations”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Pargraph [0010] refers to CN04434328B, but the Examiner was unable to find any published Chinese application having this number. It appears that the provided publication number is incorrect. 
The teachings in paragraphs [0014] and [0015] that the suspension slurry for the colloidal includes depositing the matrix and coating …surface layer using a method selected from … liquid phase coprecipitation or hydrothermal hydrolysis is confusing since the taught liquid phase coprecipitation or hydrothermal hydrolysis processes form the zirconia suspension slurries used in the taught colloidal deposition or coating processes. The taught liquid phase coprecipitation or hydrothermal hydrolysis processes themselves are not used in the taught colloidal deposition or coating processes. This is further made clear in the examples. Also it is unclear what is meant by “colloidal includes depositing the matrix” in paragraph [0014]. 
The process in paragraph [0015] is unclear. For example,  the pargraph teaches that the ammonium hydroxide precipitate is part of the yttrium solution but then states dripping the ammonium hydroxide precipitate into a mixture zirconium and yttrium solution. 
It is unclear what is meant by “aluminum mixed a zirconium hydroxide” in paragraph [0017] and it is unclear what is meant by “carbonyl two amine” in paragraphs [0018] and [0042]. 
The taught steps of forming a reaction liquid, heating the reaction to form a gel and then mixing the gel and the reaction liquid in paragraph [0018] is unclear since the step of heating the reaction liquid implies that all of the reaction liquid is gelled. 
Paragraphs [0039] and [0043] teach dripping the yttrium and zirconium  or yttrium, aluminum and zirconium mixed solution into the ammonium hydroxide precipitate while paragraphs [0015] and [0016] teach dripping the precipitate into the mixed solution. Thus it is unclear which process is correct. 
The processes in pargraph [0013] are different from those taught in the rest of the specification. There is no teaching in the rest of the specification of forming porous films on an article resulting from sintering the taught coated green body. The specification teaches, as shown in the examples that the porous layers is formed by sintering the taught coated green body. 
From the above issues and others throughout the specification, it appears the specification is a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter. Appropriate correction is required.
Claim Objections
Claims 15-17, 20, 21, 23, 24, 26 and 28 are objected to because of the following informalities:  
In claims 15-17, 20, 21, 24 and 28; “nanometeryttrium” should be “nanometer yttrium”. 
In claim 23 “a rate of 10-50oC” should be “a rate of 10-50oC/s” to match the teachings in the rest of the disclosure. Also in this claims “1-10 C/s” should be “1-10oC/s”.  
In claim 26, the “and” between “polyimide carbonate” and “methyl terephthalate” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 21-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The process of claim 15 is different from the processes disclosed in the specification. Paragraph [0013] teaches forming a zirconia green block by using a model and colloidal layer-by-layer deposition method; forming a green body from the block using a computer-aided design and manufacturing method, drying the resulting green body, coating the dried green body with an inorganic precursor solution of a slurry of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia, drying and sintering the coated body, cooling the coated body and then forming a single film of  nanoporous outer layer or forming a double film of a microporous inner layer and a nanoporous outer layer. This paragraph also teaches forming a zirconia green block by using a model and colloidal layer-by-layer deposition method; drying and pre-sintering the block, forming a pre-sintered body from the block using a computer-aided design and manufacturing method, cleaning the pre-sintered body, drying the resulting green body, coating the dried green body with an inorganic precursor solution of a slurry of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia, drying and sintering the coated body, cooling the coated body and then forming a single film of  nanoporous outer layer or forming a double film of a microporous inner layer and a nanoporous outer layer.
Paragraphs [0068]-[0079] teach forming a zirconia green block by using a model and colloidal layer-by-layer deposition method; forming a green body from the block using a computer-aided design and manufacturing method, drying the resulting green body, coating the dried green body with an inorganic precursor solution of a slurry of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia, drying and sintering the coated body thereby forming a single film of  nanoporous outer layer or forming a double film of a microporous inner layer and a nanoporous outer layer, cooling the sintered body and then cleaning the cooled body. They also teach forming a zirconia green block by using a model and colloidal layer-by-layer deposition method; drying and pre-sintering the block, forming a pre-sintered body from the block using a computer-aided design and manufacturing method, cleaning the pre-sintered body, drying the resulting green body, coating the dried green body with an inorganic precursor solution of a slurry of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia, drying and sintering the coated body thereby forming a single film of  nanoporous outer layer or forming a double film of a microporous inner layer and a nanoporous outer layer, cooling the sintered body and then cleaning the cooled body.
 These processes are different from that of claim 15 in that they require a model to be using during the step of forming the green block and they teach a step of forming a green body from the block using a computer-aided design and manufacturing method. The discrepancies between the claimed process and those taught in the specification need to be corrected. 
Claim 17 teaches dripping ammonium precipitate into a mixed yttrium and zirconium solution to produce a yttrium partially stabilized zirconia precursor and then to vacuum filter, wash in DI water and ethanol, and dry the precursor at 100-200oC for 1-2 hours. Pargraph [0015] teaches a liquid phase coprecipitation process essentially the same as that claimed except it does not teach the claimed drying step. The examples teach a liquid phase coprecipitation process similar to that claimed except it teaches to drip the mixed solution into the ammonium hydroxide precipitate. Thus the liquid phase coprecipitation process in claim 17 is different from either of the liquid phase coprecipitation processes taught in the specification. The discrepancies between the claimed process and those taught in the specification need to be corrected.
The process of claim 21 where the step of forming a zirconia denture-shaped green block structure using a colloidal layer-by-layer deposition method includes providing a biomedical matrix and surface structure selected from the groups consisting of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia is nowhere found in the specification. The specification simply teaches a model. There is no indication in the taught model has a biomedical matrix and surface structure selected from the groups consisting of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia. Thus the specification does not describe the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 teaches the sintering rate is 1-10oC/s. Paragraphs [0068]-[0078] teaches the sintering rate is 50-100oC/s. This discrepancy in the sintering rate needs to be corrected. 
Claims 22, 23 and 25 teach the micropore inner layer has a thickness of 0.3-3 microns while paragraphs [0076]-[0078]  teach the microporous inner layer has a thickness of 1-3 microns. This discrepancy in the thickness of the microporous inner layer needs to be corrected.
The process of claim 22 is different from that disclosed in paragraphs [0068]-[0070]. The process of claim 23 is different from that disclosed in paragraphs [0072]-[0078]. The claims teach that after each colloidal depositing step and coating step, the coated block is dried by heating, at a rate of 1-10oC to 120-200oC for 1-2 hours; and repeating the coatings and drying steps. Both claims also teach sintered the dried coated body at a rate of 1-10o C/s to 1400-1700oC for 2-3 hours. The process of paragraphs [0068]-[0074] teaches colloidally depositing the solution, shaping the block into a green body, drying the green body by heating, at a rate of 1-10oC to 120-200oC for 1-2 hours, coating the dried body with the nanopore additive containing coating solution, removing the redundant solution, drying the coating solution by heating to 120-200oC for 10 minutes, repeating this coating and drying process until a coating having a thickness of 0.3-3 micron is formed and then sintering the coated body at a rate of 50-100o C/s to 1400-1700oC for 1-2 hours. Paragraphs [0076]-[0078] teach teaches colloidally depositing the solution, shaping the block into a green body, drying the green body by heating, at a rate of 1-10oC to 120-200oC for 1-2 hours, coating the dried body with the micropore additive containing coating solution, removing the redundant solution, drying the coating solution by heating to 120-200oC for 10 minutes; repeating this coating and drying process until a coating having a thickness of 1-2 microns is formed and then coating micropore additive coated body with the nanopore additive containing coating solution, removing the redundant solution, drying the coating solution by heating to 120-200oC for 10 minutes, repeating this coating and drying process until a coating having a thickness of 1-3 micron is formed and then sintering the coated body at a rate of 50-100o C/s to 1400-1700oC for 1-2 hours. Thus the first steps and sintering step of claims 22 and 23 are different from that disclosed in the specification. 
Claim 23  includes a pre-sintering step in the middle of the claimed coating and heating steps of heating at a rate of 10-50o C/s to 700-1100oC for 1-2 hours. Paragraph [0072] teaches, that after the after the colloidal deposition step, the green block is pre-sintered at 900-1000o for 1-2 hours, the pre-sintered block is cooled and shaped into the green body and then green body is dried.  Paragraphs [0074] and [0076] teach drying the green body by heating, at a rate of 1-10oC to 120-200oC for 1-2 hours and then increasing the temperature, at a rate of 10-50o C/s to 700-1100oC for 1-2 hours to pre-sintered the green body. Thus the pre-sintering process of claim 23 is different from that taught in the specification. The difference between the processes of claims 22 and 23 and the specification needs to be corrected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “denture” in the claims is used by the claim to mean “a dental restoration,” while the accepted meaning is “a dental prosthesis comprising artificial teeth set in an artificial gum material .” The term is indefinite because the specification does not clearly redefine the term.
	Claim 15 is indefinite as to when and how the taught block is converted to an active zirconia denture. In addition, it is unclear how the porous films are formed and the compositions of these films. Since this claim is indefinite, the depend claims are also indefinite, especially claims 20, 24, 25 and 27 which do not further define the process conditions for the process of claim 15. 
	The wording of claims 16-19 indicate that the claimed liquid phase coprecipitation and hydrothermal-hydrolysis process are used in the claimed colloidal layer-by-layer deposition process and the claimed coating process; but the claimed liquid phase coprecipitation and hydrothermal-hydrolysis process actually produce the inorganic precursor solutions used in the claimed colloidal layer-by-layer deposition process and the claimed coating process. Thus claims 16-19 are indefinite in that the implies process is different from the actual process. 
	Claim 17 is indefinite since the wording of the third step indicates that the third claimed step forms an aluminum solution which comprises ammonium hydrate precipitate; but then the third claimed step teaches dripping the precipitate into a mixed aluminum zirconium and yttrium solution. In addition, there is no step in the process of claim 19 where the zirconium solution, the aluminum solution and the yttrium solution are mixed so as to produce a mixed solution of zirconium, 1-5 mol% aluminum and 2-6 mol% yttrium. Finally, the second hydrothermal-hydrolysis process of claim 17 is indefinite since it teaches forming a reaction liquid, heating the reaction to form a gel and then mixing the gel and the reaction liquid. These steps are indefinite since the step of heating the reaction liquid implies that all of the reaction liquid is gelled. Therefore it is unclear what is the source of the added reaction liquid. 
	Claims 17 and 19 are indefinite are indefinite as to what is meant by “carbonyl two  amine”. 
	Claim 17 is indefinite since the wording of the second step indicates that the second claimed step forms a yttrium solution which comprises ammonium hydrate precipitate; but then the third claimed step teaches dripping the precipitate into a mixed zirconium and yttrium solution. In addition, there is no step in the process of claim 17 where the zirconium solution and the yttrium solution are mixed so as to produce a mixed solution of zirconium and 2-6 mol% yttrium. Finally, the second hydrothermal-hydrolysis process of claim 17 is indefinite since it teaches forming a reaction liquid, heating the reaction to form a gel and then mixing the gel and the reaction liquid. These steps are indefinite since the step of heating the reaction liquid implies that all of the reaction liquid is gelled. Therefore it is unclear what is the source of the added reaction liquid. 
	Claim 20 is indefinite since it is unclear how the source of the yttrium, zirconium and aluminum in the claimed yttrium partially stabilized zirconia and alumina doped yttrium partially stabilized zirconia present in the claimed coating solution. 
	Claim 21 is indefinite since it is unclear how the claimed step of providing a biomedical matrix and surface structure selected from the groups consisting of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia relates to the process of forming a zirconia denture-shaped green block structure using a colloidal layer-by-layer deposition method of claim 15 since there is no teaching in the claims that the inorganic precursor slurry is deposited onto a biomedical matrix and surface structure selected from the groups consisting of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia nor that a biomedical matrix and surface structure selected from the groups consisting of nanometer sized yttrium partially stabilized zirconia or of nanometer sized alumina-doped yttrium partially stabilized zirconia is produced by the claimed colloidal layer-by-layer deposition process.  
	Clam 15 teaches the porous films are formed after sintering; but claims 22, 23 and 28, which depend from claim 15, teach that the films are formed by the sintering step. Thus these claims are all indefinite since the claimed process is unclear if the claimed porous film is formed after sintering and cooling the structure or if the porous film is formed during the claimed sintering step. These claims are also indefinite as to how the pores in the claimed film are formed. 
	Claim 23 is indefinite as to how many times the coated and heating steps must be repeated before the claimed pre-sintering step preformed.  
	Claim 26 is indefinite since stating using an additive and them given a list of additives does not disclose how the coatings solutions of claim 15 are prepared. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This claim is dircted to the source of the yttrium, zirconium and aluminum in the claimed yttrium partially stabilized zirconia and alumina doped yttrium partially stabilized zirconia present in the claimed coating solution. The source of the metals in the coating solution do not further limit or define the process of claim 15. 
Conclusion
	In view of the fact that the claimed process and the disclosed processes are different and due to the indefiniteness of the claimed process, an art rejection will not be made until the claimed process is clarified. U.S. patent 1,1426,488 is cited as of interest since it teaches the coatings processes disclosed in the specification of this application. U.S. patent application publication 2018/0127317 and 20180148378 are cited as of interest since they teach processes for producing dental bodies by a colloidal layer-by-layer process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/9/22